NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     SAUL BELTRAN OJEDA, Petitioner.

                          No. 1 CA-CR 16-0002 PRPC
                              FILED 6-20-2017


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2010-005932-001
                  The Honorable Susanna C. Pineda, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Saul Beltran Ojeda, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler joined.
                             STATE v. OJEDA
                            Decision of the Court

D O W N I E, Judge:

¶1           Saul Beltran Ojeda petitions for review of the summary
dismissal of his petition for post-conviction relief. We grant review but
deny relief.

¶2            Ojeda was convicted of two counts of first degree murder and
two counts of kidnapping. The trial court imposed concurrent natural life
sentences for the murder convictions and concurrent 12.5-year prison terms
for the kidnapping convictions, with the kidnapping sentences to run
consecutive to the life sentences for murder. This Court affirmed Ojeda’s
convictions on direct appeal. State v. Ojeda, 1 CA-CR 13-0409, 2014 WL
2801803 (Ariz. App. Jun. 17, 2014) (mem. decision).

¶3             Ojeda commenced a timely proceeding for post-conviction
relief. After his appointed counsel notified the trial court that counsel could
find no basis for post-conviction relief, Ojeda filed a pro se petition for post-
conviction relief, asserting claims of ineffective assistance of trial and
appellate counsel, insufficiency of the evidence, illegal sentence, juror
misconduct, and negligence by law enforcement in investigating the case.

¶4            In summarily dismissing Ojeda’s petition, the trial court
concluded that all claims other than ineffective assistance of counsel were
precluded due to the failure to raise them on appeal, see Ariz. R. Crim. P.
32.2(a)(3), and that the ineffective assistance of counsel allegations were
conclusory and lacked any factual showing of deficient performance or
prejudice. This petition for review followed.

¶5            We review a trial court’s denial of post-conviction relief for an
abuse of discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006). On
review, Ojeda identifies the same issues listed in his original petition for
post-conviction relief, attaches a copy of his amended petition for post-
conviction relief, and asks this Court to re-examine his case without offering
any specifics regarding how the trial court purportedly erred. We do not,
however, perform an independent review for fundamental error in post-
conviction relief proceedings. State v. Smith, 184 Ariz. 456, 460 (1996).

¶6             In dismissing the petition, the trial court issued a ruling that
clearly identified, fully addressed, and correctly resolved the claims Ojeda
raised. The court did so in a thorough, well-reasoned manner that will
permit any future court to understand its rulings.               Under these
circumstances, “[n]o useful purpose would be served by this court
rehashing the trial court’s correct ruling in a written decision.” State v.



                                       2
                           STATE v. OJEDA
                          Decision of the Court

Whipple, 177 Ariz. 272, 274 (App. 1993). We instead adopt the trial court’s
ruling.

                             CONCLUSION

¶7           For the reasons stated, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       3